JS 44 (Rev, 11/27/17

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the ang and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in

eptember 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

KAHLIMAH JONES, Individually and as the representative of a class of
similarly situated persons.
(b) County of Residence of First Listed Plaintiff Kings
(EXCEPT IN U.S. PLAINTIFF CASES)

fo) Attorneys (firm Name, Address, and Telephone Number)
Shaked Law Group, P.C

14 Harwood Court, Suite 415, Scarsdale, NY 10583
(917) 373-9128

DEFENDANTS
GIMLET MEDIA LLC

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X”" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(for Diversity Cases Only) and One Box far Defendant)
O 1 U.S. Government 23 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 O 1 Incorporated or Principal Place go4 04
of Business In This State
2 U.S. Government 1 4 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place O5 a5
Defendant (indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation o6 46
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS ; FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | {7 625 Drug Related Seizure CI 422 Appeal 28 USC 158 1 375 False Claims Act
120 Marine 7 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal J 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
(1 140 Negotiable Instrument Liability 1 367 Health Care/ aa & 400 State Reapportionment
CI 150 Recovery of Overpayment [17 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 9 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 1 430 Banks and Banking
(1 151 Medicare Act 0 330 Federal Employers’ Product Liability & 830 Patent 1 450 Commerce
C1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal C 835 Patent - Abbreviated 1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {7 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability © 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. O 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle © 370 Other Fraud (710 Fair Labor Standards 861 HIA (1395ff) © 490 Cable/Sat TV
© 160 Stockholders’ Suits O 355 Motor Vehicle 0 371 Truth in Lending Act 862 Black Lung ($23) 1 850 Securities/Commodities/
1 190 Other Contract Product Liability 7 380 Other Personal 1 720 Labor/Management 863 DIWC/DIWW (405(s)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 1 890 Other Statutory Actions
[7 196 Franchise Injury 1 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) 1 891 Agricultural Acts
O 362 Personal Injury - Product Liability 01 751 Family and Medical C1 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
[1 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: [7 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff 1 896 Arbitration
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
C 230 Rent Lease & Ejectment [1 442 Employment 1 510 Motions to Vacate C1 871 IRS—Third Party Act/Review or Appeal of
240 Torts te Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 530 General O 950 Constitutionality of
290 All Other Real Property 1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: G 462 Naturalization Application
(XK 446 Amer. w/Disabilities -] 540 Mandamus & Other |( 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

¥. ORIGIN (Place an “X" in One Box Only)

1 Original [2 Removed from [1 3  Remanded from (4 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VIL CAUSE OF ACTION

Brief description of cause:

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Title Ill of Americans with Disabilities Act, 42 U.S.C. Sec. 12181, et seq.

 

Plaintiff seeks injunction to discrimination against the deaf.

VIL REQUESTED IN

Gl CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cy_P. JURY DEMAND: Yes ONo
VUI. RELATED CASE(S)
IF ANY Cee | ranGH ale ; DOCKET NUMBER ;
DATE SIG} RE OF ATT ORNEYORPRECORD
07/13/2020 ZE. LE
FOR OFFICE USE ONLY C
RECEIPT # AMOUNT APPLYING IFP MAG. JUDGE

JUDGE
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

 

 

], DAN SHAKED , counsel for KAHLIMAH JONES , do hereby certify that the above captioned civil action
is ineligible for compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that“ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? Cl Yes V1] No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? oO Yes YZ] No

b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? VW] Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es ial No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADMISSION

1am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
i] Yes oO No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

CO Yes (If yes, please explain Mi No

| certify the ms Ze
Signature: Gorn

Last Modified 11/27/2017
